Title: To George Washington from Captain Joseph Traversie and Joseph Louis Gill, 17 January 1780
From: Traversie, Joseph,Gill, Joseph Louis
To: Washington, George


          
            Haverhill [N.H.] En Co’os Janr 17. 1780
          
          Mon General excusé nous, si nous prenont la liberté de vous scrire cet ligne; pour vous informer de ce que nous Sçavont a legard, du General Belly et du Col. Bedel.
          
          Depuis trois ans que nous sommes au service, nous scavont que cés Messieur⟨s⟩ ici, ont fournie atoutes les Sauvages qui sont ici a Co’os, toutes ce qui l’ont eu de besoin, et demander, et leur Subsistance, donc que toutes les Sauvages sont trés content d’eux. Mon General nous sommes Votre trés humble et trés obeisant serviteurs
          
            Joseph Traversie Capt. CanadienJoseph Gill Capt. des Sauvage
          
        